Case 5:21-cv-00553-EJD Document 16 Filed 04/15/21 Page 1 of 1

 

Reset Form

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DONALD NELSON, an individual, and
CHEREE BIBBS, an individual, individually
and on behalf of all others similarly situated, CASE No C 5:21-cv-00553-EJD
y Plaintiffs) ADR CERTIFICATION BY
, PARTIES AND COUNSEL
Apple Inc.
Defendant(s)

 

 

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
(available at cand.uscourts.gov/adr).

2) Discussed with each other the available dispute resolution options provided by the Court
and private entities; and

3) Considered whether this case might benefit from any of the available dispute resolution

 

 

options.
Date:04/15/2021 /s/ Cheree Bibbs
Party
Date:04/15/2021 /s/ Todd Logan
Attorney

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

1 intend to stipulate to an ADR process

El prefer to discuss ADR selection with the Assigned Judge at the case management
conference

Date: 04/15/2021 /s/ Todd Logan

 

Attorney

E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
Options.”

 

 

Form ADR-Cert rev. 1-15-2019 Print Form

 

 
